       Case 1:20-cr-02030-SMJ    ECF No. 98   filed 01/04/21   PageID.346 Page 1 of 8




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                   Jan 04, 2021
3                          UNITED STATES DISTRICT COURT                SEAN F. MCAVOY, CLERK

                          EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 1:20-cr-02030-SMJ-3
5
                              Plaintiff,
6
                 v.                            ORDER DENYING DEFENDANT
7                                              JESSE LEE JOHNSON’S (03)
     JESSE LEE JOHNSON (03),                   MOTION TO QUASH SEARCH
8                                              WARRANT

9                             Defendant.

10

11         Before the Court is Defendant Jesse Lee Johnson’s (03) Motion to Quash

12   Search Warrant, ECF No. 70. Johnson seeks to quash a search warrant, authorizing

13   the seizure of his DNA to compare with swabs taken from a firearm allegedly used

14   during a carjacking. The Court has determined oral argument unnecessary and

15   denies the motion.

16                                   BACKGROUND

17         A grand jury indicted Johnson with carjacking under 18 U.S.C. §§ 2119 and

18   2 on November 17, 2020. ECF No. 10. The relevant allegations are as follows. In

19   July 2020, co-Defendant Derek Levi Martinez (02) lured the victim into a parking

20   lot in downtown Yakima. ECF No. 70-1 at 5. Johnson’s vehicle pulled up behind


     ORDER DENYING DEFENDANT JESSE LEE JOHNSON’S (03) MOTION TO
     QUASH SEARCH WARRANT – 1
         Case 1:20-cr-02030-SMJ   ECF No. 98    filed 01/04/21   PageID.347 Page 2 of 8




1    the victim’s car so that he could not leave. Id. Johnson remained in the driver’s seat

2    while two co-Defendants—Orlando Raul Rodriguez (01) and Cherrish Irean Jensen

3    (04)—got out of the vehicle. Id. Rodriguez pointed a short-barreled rifle at the

4    victim and ordered him out of his vehicle and to walk away. Id. Jensen drove the

5    victim’s vehicle away and eventually abandoned it in the parking lot of a housing

6    complex. Id. at 8–9. After that, the victim, who was talking to police, saw the car

7    driving back toward downtown, and police pulled them over and arrested Johnson

8    and his three co-Defendants. Id. at 6.

9           On December 1, 2020, the Government sought a warrant for Defendant

10   Johnson’s DNA.1 See ECF No. 70-1. The warrant was supported by an affidavit by

11   Yakima Police Department criminal investigator Ilifonso Garcia. Id. The affidavit

12   detailed the carjacking as described by the victim and corroborating evidence

13   (including the seizure of the victim’s property from Johnson’s vehicle, statements,

14   surveillance footage). Id. It noted that “[p]olice later recovered a sawed-off rifle

15   from the backseat of [Johnson’s] vehicle . . . located in a seat different from

16   Rodriguez’s, leading the affiant to believe that the rifle seized from [Johnson’s]

17   vehicle had changed hands on at least on occasion.” Id. at 4–5.

18

19
     1
       Magistrate Judge Dimke also issued search warrants authorizing the collection of
20   the three co-Defendants’ DNA. See ECF No. 82. The co-Defendants do not
     challenge those warrants.

     ORDER DENYING DEFENDANT JESSE LEE JOHNSON’S (03) MOTION TO
     QUASH SEARCH WARRANT – 2
       Case 1:20-cr-02030-SMJ       ECF No. 98   filed 01/04/21   PageID.348 Page 3 of 8




1          Garcia, “based on [his] training and experience, [] know[s] that DNA can be

2    deposited by a suspect by merely touching an object with a bare hand.” Id. at 10.

3    “A Y[akima ]P[olice]D[epartment] Forensic Technician . . . took swabs from the

4    trigger, forearm, action and of rifle” as well as the magazine. Id. at 9. The

5    Government seeks to compare a sample of Johnson’s DNA with the swabs taken

6    from the firearm. Id. at 11.

7          Johnson’s defense counsel learned of the proceeding only after Magistrate

8    Judge Dimke issued the warrant. See ECF No. 71 at 3. About two weeks later, on

9    December 14, 2020, Johnson moved to quash. ECF No. 70.

10         On December 15, 2020, the Court granted a stay of execution of the warrant

11   until it ruled on the motion to quash. ECF No. 73. But because the warrant required

12   that Johnson submit his DNA by 10:00 P.M. on December 15, 2020, the

13   Government’s agent had already collected his DNA sample by the time the

14   Government received the order. See ECF No. 70-1 at 14; ECF No. 74 at 2. To

15   comply with the Court’s Order to the extent possible, the Government instructed

16   the laboratory not to test the DNA until the Court’s ruling. Id.

17                                   LEGAL STANDARD

18         The Fourth Amendment protects “[t]he right of the people to be secure in

19   their persons, houses, papers, and effects, against unreasonable searches and

20   seizures.” U.S. Const. amend. IV. That right “shall not be violated, and no Warrants


     ORDER DENYING DEFENDANT JESSE LEE JOHNSON’S (03) MOTION TO
     QUASH SEARCH WARRANT – 3
       Case 1:20-cr-02030-SMJ     ECF No. 98    filed 01/04/21   PageID.349 Page 4 of 8




1    shall issue, but upon probable cause, supported by Oath or affirmation, and

2    particularly describing the place to be searched, and the persons or things to be

3    seized.” Id. “The manifest purpose of this particularity requirement was to prevent

4    general searches.” Maryland v. Garrison, 480 U.S. 79, 84 (1987).

5          By limiting the authorization to search to the specific areas and things
           for which there is probable cause to search, the requirement ensures that
6          the search will be carefully tailored to its justifications, and will not
           take on the character of the wide-ranging exploratory searches the
7          Framers intended to prohibit.

8    Id.

9          This Court may not disturb the magistrate’s finding of probable cause and

10   must uphold the valid of the search warrant so long as she had any “‘substantial

11   basis for concluding’ that a search would uncover evidence of wrongdoing.” Illinois

12   v. Gates, 462 U.S. 213 (1983) (quoting Jones v. United States, 362 U.S. 257, 271

13   (1960)) (internal alterations omitted).

14         Courts must consider the totality of the facts and circumstances of the

15   individual case presented. See Gates, 462 U.S. at 230. “In dealing with probable

16   cause, as the very name implies, we deal with probabilities. These are not technical;

17   they are the factual and practical considerations of everyday life on which

18   reasonable and prudent men, not legal technicians, act.” Id. at 231 (quoting

19   Brinegar v. United States, 338 U.S. 160, 176 (1949)) (internal quotations and

20   alterations omitted). The question before a magistrate judge in considering an


     ORDER DENYING DEFENDANT JESSE LEE JOHNSON’S (03) MOTION TO
     QUASH SEARCH WARRANT – 4
       Case 1:20-cr-02030-SMJ        ECF No. 98   filed 01/04/21   PageID.350 Page 5 of 8




1    application for a search warrant is whether “given all the circumstances set forth in

2    the affidavit before [her] . . . there is a fair probability that contraband or evidence

3    of a crime will be found in a particular place.” Gates, 462 U.S. at 238. “Whether

4    there is a fair probability depends upon the totality of the circumstances, including

5    reasonable inferences, and is a ‘commonsense, practical question.’” United States

6    v. Kelley, 482 F.3d 1047, 1050 (9th Cir. 2007) (quoting United States v. Gourde,

7    440 F.3d 1065, 1069 (9th Cir. 2006) (en banc)). “The magistrate need only conclude

8    that it would be reasonable to seek the evidence in the place indicated in the

9    affidavit.” United States v. Peacock, 761 F.2d 1313, 1315 (9th Cir. 1985),

10   abrogated on other grounds by Gomez v. United States, 490 U.S. 858 (1989)

11   (internal citations omitted).

12                                       DISCUSSION

13         Magistrate Judge Dimke had a substantial basis to issue the search warrant.

14   Johnson argues that the affidavit is not sufficient to support probable cause that his

15   DNA will provide evidence of the alleged carjacking. See ECF No. 71 at 2. And

16   while the Government has taken swabs from the firearm allegedly used in the

17   carjacking, no testing has confirmed the presence of DNA on the firearm. The

18   Government counters that evidence supporting that the firearm changed hands

19   during the crime is sufficient to meet the “fair probability” requirement. This Court

20   agrees. There is a fair probability that DNA will be found on the firearm, and there


     ORDER DENYING DEFENDANT JESSE LEE JOHNSON’S (03) MOTION TO
     QUASH SEARCH WARRANT – 5
       Case 1:20-cr-02030-SMJ    ECF No. 98    filed 01/04/21   PageID.351 Page 6 of 8




1    is a fair probability that such DNA could belong to Johnson. So, “given all the

2    circumstances set forth in the affidavit[,] . . . there is a fair probability that

3    contraband or evidence of a crime will be found” on Johnson’s person through the

4    collection of his DNA. See Illinois v. Gates, 462 U.S. 213, 236 (1983).

5          Taking a common-sense look at the totality of the circumstances, Magistrate

6    Judge Dimke had a substantial basis for her finding of probable cause. See United

7    States v. Kelley, 482 F.3d 1047, 1050 (9th Cir. 2007). Garcia, in his experience as

8    a law enforcement officer, knows that DNA can be transferred by simply touching

9    an object. ECF No. 70-1 at 10. The evidence shows that police found the firearm in

10   Johnson’s vehicle following the carjacking. Id. at 4–5. The victim identified

11   Johnson as a participant in the carjacking. This Court agrees that the presence or

12   absence of Johnson’s DNA on the firearm is relevant to establish his role in the

13   alleged offense. The Court finds persuasive decisions in other Circuits that have

14   considered DNA on a firearm relevant evidence in a carjacking. See, e.g., United

15   States v. Lee, 758 F. App’x 80, 82 (2d Cir. 2018); United States v. Garcon, 349 F.

16   App’x 377, 379 (11th Cir. 2009).

17         True, testing may reveal a lack of DNA on the firearm. And although there

18   is evidence that the firearm changed hands, there is no direct evidence that Johnson

19   himself possessed the firearm. But “[n]either certainty nor a preponderance of the

20   evidence is required” to support probable cause. Kelley, 482 F.3d at 1050. The


     ORDER DENYING DEFENDANT JESSE LEE JOHNSON’S (03) MOTION TO
     QUASH SEARCH WARRANT – 6
         Case 1:20-cr-02030-SMJ   ECF No. 98    filed 01/04/21   PageID.352 Page 7 of 8




1    police found the firearm in Johnson’s car after they arrested him for a carjacking

2    during which that firearm was allegedly used. This constitutes a substantial basis

3    for Magistrate Judge Dimke’s probable cause finding.

4           Johnson also argues that the presence of absence of his DNA on the firearm

5    is irrelevant to his carjacking charge. ECF No. 71 at 6. Instead, he asserts that the

6    Government is fishing for evidence of other crimes (e.g., unlawful possession of a

7    firearm). Id. This Court agrees that were the warrant merely a fishing expedition,

8    the Government would overstep Defendant’s Fourth Amendment rights. But as

9    discussed above, there was sufficient evidence for Magistrate Judge Dimke’s

10   finding that there was probable cause that Johnson’s DNA will provide evidence of

11   the crime charged. Namely, it will provide insight into the Johnson’s role in the

12   carjacking. Any hypothetical tangential results of the search do not impact the

13   Court’s probable cause inquiry.

14          This is not a “wide-ranging exploratory searches the Framers intended to

15   prohibit.” See Garrison, 480 U.S. at 84. Giving Magistrate Judge Dimke’s finding

16   the appropriate deference, this Court cannot disturb her finding of probable cause.2

17
     2
      Johnson also briefly argues that the ex parte warrant proceeding violated his Sixth
18   Amendment right to counsel. See ECF No. 71 at 1. But Johnson provided little
     support for this argument. And ex parte warrant application proceedings are
19   common. See, e.g., United States v. Harris, 403 U.S. 573, 584 (1971); United States
     v. Shipley, No. CR-16-01061-001-TUC-RM (JR), 2017 U.S. Dist. LEXIS 127412,
20   at *10–*11 (D. Ariz. Aug. 10, 2017) (holding issuance of a search warrant is not a
     critical stage of the prosecution under the Sixth Amendment).

     ORDER DENYING DEFENDANT JESSE LEE JOHNSON’S (03) MOTION TO
     QUASH SEARCH WARRANT – 7
       Case 1:20-cr-02030-SMJ   ECF No. 98   filed 01/04/21   PageID.353 Page 8 of 8




1          Accordingly, IT IS HEREBY ORDERED:

2          1.    Defendant Jesse Lee Johnson’s (03) Motion to Quash Search Warrant,

3                ECF No. 70, is DENIED.

4          2.    The stay of execution of the search warrant, ECF No. 73, is LIFTED.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

7    Service.

8          DATED this 4th day of January 2021.

9

10                     _________________________
                       SALVADOR MENDOZA, JR.
11                     United States District Judge

12

13

14

15

16

17

18

19

20


     ORDER DENYING DEFENDANT JESSE LEE JOHNSON’S (03) MOTION TO
     QUASH SEARCH WARRANT – 8
